252 S.W.3d 412 (1995)
Vincent A. LANNIE, Appellant,
v.
COMMISSION FOR LAWYER DISCIPLINE, Appellee.
No. 01-95-00349-CV.
Court of Appeals of Texas, Houston (1st Dist.).
November 16, 1995.
HUTSON-DUNN, O'CONNOR and ANDELL, JJ.

OPINION
PER CURIAM.
Appellant has filed no brief. On June 13, 1995, this Court notified appellant by letter that this appeal would be dismissed if no party filed a response showing grounds for continuing the appeal. TEX. R. APP. P. 60(a)(2). Appellant has filed no response to this letter and has not filed a motion for extension to file the brief.
This Court may dismiss an appeal for want of prosecution when the appellant files no brief. TEX. R. APP. P. 74 (l)(1); *413 Lewis v. City of Port Arthur, 727 S.W.2d 36 (Tex.App.-Beaumont 1987, no writ)(appeal dismissed where appellant did not file statement of facts, brief or motions to extend time). Appellant has done nothing but file the transcript.
Accordingly we dismiss the appeal for want of prosecution.